DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
The applicant's amendments and arguments/remarks have been fully considered but are moot in view of the new grounds of rejections presented herein.  Specifically the examiner has provided the Matsuoka and Palsson references to teach the limitations presented in the newly amended claims.
Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-3, 5-6, 8, 14-15, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka (US 2014/0035818) in view of Pradeep et al. (US 2012/0083668) and Palsson et al. (US Patent No. 6450820).
Regarding claim 1, Pradeep teaches a device (Abstract; Figure 1A) comprising: 
a receiver (106) configured to receive user data (Paragraph 0054) based on an electroencephalography measurement (through sensors 102; Paragraph 0053) of a user playing a game (Paragraph 0090; ‘game player’)
a backlight comprising at least one light source (Paragraph 0055; part of the user device, able to control screen brightness implies a light source and screens can be considered to be backlit); and 
a controller (110/116) configured to control the at least one light source of the backlight based on the user data of the user playing the game (Paragraphs 0055-0056; ‘The analyzer 110 of the instant example then identifies one or more characteristics of the device being operated by the user (e.g., an interface) that correlates and/or matches with moving a sleepy person into a more alert state such as, for example, a brighter screen’ and ‘The adjuster 116 then adjusts one or more characteristic(s) to match the user's current state(s), to attempt to maintain a user in the current state and/or to attempt to produce a desired change in the user's state(s).‘).
Pradeep is silent on the device being a keyboard.
Matsuoka teaches a keyboard (Abstract; 200/302) comprising:
A receiver (304/305) configured to receiver user data (Paragraph 0033)
A backlight comprising at least one light source (Paragraphs 0029 and 0032; 240 including LEDs 242 or 303 including LEDs)
a controller (306) configured to control the at least one light source of the backlight based on the user data (Paragraph 0040; ‘Light source controller 306 may be further configured 
It would have been obvious to one of ordinary skill in the art to have modified Pradeep with Matsuoka because Pradeep teaches being able to apply the system to multiple types of interfaces (Paragraphs 0017, 0056, and 0090 of Pradeep) and it allows for better management of power consumption (Paragraphs 0003-0004 of Matsuoka) and it would only require the routine skill of simple substitution of one known element for another to obtain predictable results (MPEP 2143 I. B.) in this case an interface of Pradeep with the keyboard of Matsuoka.
Should Pradeep not be found explicit on the playing a game aspect, Palsson teaches personal computer system that can acquire eeg signals from a user playing a game (Column 5, Lines 1-15) which can include a keyboard (Column 15, Lines 45-53). It would have been obvious to one of ordinary skill in the art to have modified Pradeep with Palsson because Pradeep teaches being able to apply the system to various software applications (Paragraph 0017 of Pradeep) and Palsson teaches gaming as one of many software applications or user activities that the keyboard can be used for (Column 7, Lines 24-40 of Palsson) and because it helps with positive reinforcement for therapies/trainings (Column 1, Lines 35-56 of Palsson).
Regarding claim 2, Pradeep teaches wherein the user data comprises raw electroencephalography measurement data (Paragraph 0009: ‘users may be monitored using electroencephalography (EEG)’).
Regarding claim 3, Pradeep teaches further comprising: a mental state determination circuit configured to determine at least one of a mental state or a motor state based on the raw electroencephalography measurement data (Paragraph 0055; part of the analyzer 110: ‘EEG data that shows increasing delta wave activity indicating sleepiness, the analyzer 110 of the instant examples, concludes that the user is in a state of low engagement and is not alert or attentive.’).
claim 5, Pradeep teaches further comprising: a control data determination circuit configured to determine control data for controlling the at least one light source based on the at least one of mental state or motor state (Paragraph 0055; part of the analyzer 110: ‘The analyzer 110 of the instant example then identifies one or more characteristics of the device being operated by the user (e.g., an interface) that correlates and/or matches with moving a sleepy person into a more alert state such as, for example, a brighter screen’).
Regarding claim 6, Pradeep teaches wherein the user data comprises data indicating at least one of a mental state or a motor state (Paragraph 0055: ‘EEG data that shows increasing delta wave activity indicating sleepiness’).
Regarding claim 8, Pradeep teaches further comprising: a control data determination circuit configured to determine control data for controlling the at least one light source based on the at least one of mental state or motor state (Paragraph 0055; part of the analyzer 110: ‘The analyzer 110 of the instant example then identifies one or more characteristics of the device being operated by the user (e.g., an interface) that correlates and/or matches with moving a sleepy person into a more alert state such as, for example, a brighter screen’).
Regarding claim 14, Pradeep teaches wherein the receiver comprises at least one of a wired interface, a wireless interface, a Bluetooth interface, a ZigBee interface, an infrared interface, a wireless local area network interface, a Universal Serial Bus interface, or a Thunderbolt interface (Paragraph 0053; at least Bluetooth, infrared, wired usb).
Regarding claim 15, Pradeep teaches wherein the at least one light source comprises at least one colored light source (Paragraph 0010; being able to change a font color would require a colored light source); and 
wherein the controller is configured to control a color of the at least one light source based on the user data (Paragraph 0010: ‘In some examples, based on a user's state (e.g., the user's alertness level and/or changes therein), … a font color, … are changed automatically.’).
claim 31, Pradeep teaches being able to control light intensity (Paragraph 0016; brightness) and further Matsuoka teaches wherein the controller is configured to control a light intensity of the at least one light source based on the user data (Paragraph 0040; ‘Light source controller 306 may be further configured to limit power consumption by the light Sources by maintaining the light Sources in an on-state or an off-state according to the status of the direction of the user's eyesight, which it may receive from eyeball tracker unit 305.).
It would have been obvious to one of ordinary skill in the art to have modified Pradeep with Matsuoka because Pradeep teaches being able to apply the method to multiple types of interfaces (Paragraphs 0056 and 0090 of Pradeep) and it allows for better management of power consumption (Paragraphs 0003-0004 of Matsuoka).
Claims 16-18, 20-21, 23, 27, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka (US 2014/0035818) in view of Pradeep et al. (US 2012/0083668).
Regarding claim 16, Pradeep teaches a method for controlling a device (Abstract; Figure 3) with a light source (Paragraph 0055; part of the user device, able to control screen brightness implies a light source and screens can be considered to be backlit), the method comprising: 
receiving user data based on an electroencephalography measurement (through sensors 102; Paragraph 0053-0054); and 
controlling at least one light source of the display device based on the user data (Paragraphs 0055-0056; ‘The analyzer 110 of the instant example then identifies one or more characteristics of the device being operated by the user (e.g., an interface) that correlates and/or matches with moving a sleepy person into a more alert state such as, for example, a brighter screen’ and ‘The adjuster 116 then adjusts one or more characteristic(s) to match the user's current state(s), to attempt to maintain a user in the current state and/or to attempt to produce a desired change in the user's state(s).‘).

Matsuoka teaches a method for controlling a keyboard (Abstract; 200/302) comprising a backlight comprising at least one light source (Paragraphs 0029 and 0032; 240 including LEDs 242 or 303 including LEDs), the method comprising:
receiving user data (Paragraph 0033 through elements 304/305) 
controlling at least one light source of the backlight of the keyboard based on the user data (Paragraph 0040; ‘Light source controller 306 may be further configured to limit power consumption by the light Sources by maintaining the light Sources in an on-state or an off-state according to the status of the direction of the user's eyesight, which it may receive from eyeball tracker unit 305.).
It would have been obvious to one of ordinary skill in the art to have modified Pradeep with Matsuoka because Pradeep teaches being able to apply the method to multiple types of interfaces (Paragraphs 0056 and 0090 of Pradeep) and it allows for better management of power consumption (Paragraphs 0003-0004 of Matsuoka) and it would only require the routine skill of simple substitution of one known element for another to obtain predictable results (MPEP 2143 I. B.) in this case an interface of Pradeep with the keyboard of Matsuoka.
Regarding claim 17, Pradeep teaches wherein the user data comprises raw electroencephalography measurement data (Paragraph 0009: ‘users may be monitored using electroencephalography (EEG)’).
Regarding claim 18, Pradeep teaches further comprising: determining at least one of a mental state or a motor state based on the raw electroencephalography measurement data (Paragraph 0055; part of the analyzer 110: ‘EEG data that shows increasing delta wave activity indicating sleepiness, the analyzer 110 of the instant examples, concludes that the user is in a state of low engagement and is not alert or attentive.’).
Regarding claim 20, Pradeep teaches further comprising: determining control data for controlling the at least one light source based on the at least one of mental state or motor state 
Regarding claim 21, Pradeep teaches wherein the user data comprises data indicating at least one of a mental state or a motor state (Paragraph 0055: ‘EEG data that shows increasing delta wave activity indicating sleepiness’).
Regarding claim 23, Pradeep teaches further comprising: determining control data for controlling the at least one light source based on the at least one of mental state or motor state (Paragraph 0055; part of the analyzer 110: ‘The analyzer 110 of the instant example then identifies one or more characteristics of the device being operated by the user (e.g., an interface) that correlates and/or matches with moving a sleepy person into a more alert state such as, for example, a brighter screen’).
Regarding claim 29, Pradeep teaches wherein the user data is received using at least one of a wired interface, a wireless interface, a Bluetooth interface, a ZigBee interface, an infrared interface, a wireless local area network interface, a Universal Serial Bus interface, or a Thunderbolt interface (Paragraph 0053; at least Bluetooth, infrared, wired usb).
Regarding claim 30, Pradeep teaches wherein the at least one light source comprises at least one colored light source (Paragraph 0010; being able to change a font color would require a colored light source); and 
wherein the method further comprises controlling a color of the at least one light source based on the user data (Paragraph 0010: ‘In some examples, based on a user's state (e.g., the user's alertness level and/or changes therein), … a font color, … are changed automatically.’).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791